ON SUGGESTION OF ERROR.
We have very carefully considered the suggestion of error, and we have decided that the same should be overruled. *Page 901
In our opinion in this case we merely decided that the court was in error in striking Special Plea No. 2 from the case for the reasons therein stated. By way of clarification, we would state that the question of whether or not the Special Plea No. 2 set up a valid defense to the suit for double rent can better be determined upon a replication thereto and when proof shall have been taken thereon, since the motion to strike, as made, on the grounds therein set forth, did not admit the allegations of said plea. 49 C.J., pp. 686, 687 in the chapter on Pleading.
Therefore the suggestion of error will be, and is
Overruled.
 *Page 1